 J.B. HUNT TRANSPORT, INC. 55J.B. Hunt Transport, Inc. and Teamsters Local Union No. 17 a/w International Brotherhood of Team-sters, AFLŒCIO.  Case 4ŒCAŒ29035 August 23, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On March 21, 2001, Administrative Law Judge Rich-ard H. Beddow Jr. issued the attached decision.  The Re-spondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief and the Re-spondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and or-ders that the Respondent, J.B. Hunt Transport, Inc., Philadelphia,  Pennsylvania, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order.  Patricia Garber and Kimberly Nerenberg, Esqs., for the Gen-eral Counsel. Robert M. Stone, Esq., of Los Angeles, California, for the Re-spondent. DECISION STATEMENT OF THE CASE RICHARD H. BEDDOW JR., Administrative Law Judge. This matter was heard in Philadelphia, Pennsylvania, on De-cember 7 and 8, 2000.  Subsequently, briefs were filed by the General Counsel and the Respondent.  The proceeding is based on a charge filed March 9, 2000,1 by Teamsters Local Union No. 17, a/w International Brotherhood of Teamsters, AFLŒCIO.  The Regional Director™s complaint dated June 29, 2000, alleges that Respondent J.B. Hunt Transport, Inc., of Lowell, Arkansas, violated Section 8(a)(1) and (3) of the National Labor Relations Act by discharging employee Gregory Griffin because of his union or other protected concerted activities.                                                                                                                      1 On May 23, 2001, the Board issued a Decision and Order (334 NLRB 92) in this proceeding, before the Respondent had the full op-portunity to file a reply brief, as provided under Sec. 102.46(h) of the Board™s Rules.  Consequently, by Order dated June 22, 2001, the Board vacated the May 23 decision for all purposes, including precedential effect as premature.  The Respondent subsequently filed a reply brief, which reiterates the contentions contained in the Respondent™s excep-tions and supporting brief and does not contain any arguments not previously considered and rejected by the Board. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  On a review of the entire record in this case and from my ob-servation of the witnesses and their demeanor, I make the fol-lowing FINDINGS OF FACT I.  JURISDICTION Respondent is engaged as a nationwide motor common and contract carrier of general commodities and it operates a termi-nal in Philadelphia.  It annually performs interstate transporta-tion services valued in excess of $50,000 and it admits that at all times material is and has been an employer engaged in op-erations affecting commerce within the meaning of Section 2(2), (6), and (7) of the Act.  It also admits that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  THE ALLEGED UNFAIR LABOR PRACTICES The Respondent™s Philadelphia facility is engaged in provid-ing contract carrier transportation services exclusively for Home Depot.  Gregory Griffin was hired as a tractor-trailer driver on July 1, 1997, by Charles Pinkett, then a project man-ager trainee.  Pinkett subsequently became project manager and was responsible for the day-to-day operations of the Home Depot account.  Griffin became a senior driver collecting sev-eral awards in the course of his employment as well as a monthly safety and attendance bonus, which he received each month of his employment.  Griffin had an excellent work re-cord and Pinkett considered him 1 of the top 3 of some 55 driv-ers.  Prior to his discharge, Griffin had a record of just two accidents, both determined to be nonpreventable (or not Grif-fin™s fault). The Respondent is a nonunion employer and it actively pro-motes this position to its management personnel.  For example, at a conference for managers in Respondent™s northeast region held in November 1998, Managers Chris DiPasquale and Brad Hicks received literature entitled ﬁUnion Awarenessﬂ which lists 13 reasons why a company would not want a union.  The information also alerts managers to the steps of an organizing campaign and describes a process by which management learns of an incipient campaign.  Its internal literature also states, ﬁWe are strongly opposed to unionsﬂ and a document called ﬁWhat the Union Could Mean to You as a Supervisorﬂ warns supervi-sors that:  ﬁYour job as a supervisor in a union company will be much more difficult, demanding, time-consuming and frustrat-ing,ﬂ as [your] authority . . . rights, and privileges [are] sharply undercutﬂ and you are faced with ﬁemployees trying to get away with anything because they feel the union can protect them.ﬂ  1 All following dates will be in 1999 unless otherwise indicated. 335 NLRB No. 14  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 56Home Depot contracts for unloa
ding and loading functions at 
the Philadelphia facility with USF Logistics.  This company™s 
employees began a union organizing campaign in the spring of 
1999.  The Respondent™s manage
rs contemporaneously began 
conducting ﬁroundtableﬂ meetings with
 its drivers, and solicited drivers to share their concern and emphasized that Respondent 
had an open door policy.  Among 
the managers participating in 
these meetings were Brad Hicks, Albert Rivera, and Mark 
Tressler and during one meeting, Hicks specifically told the 
assembled drivers that Home De
pot did not want a union at the 
facility. 
The roundtable meetings contin
ued over a period of several 
months and, as they came to an
 end, several employees, with 
Griffin as spokesman, proposed to management that an em-ployee committee be formed to speak as the representative for 

all drivers.  Management (Hicks in particular) embraced the 
idea, and a series of committee meetings with Hicks were held 
between August 1999 and the end of the year.  In these meet-
ings the drivers™ committee focused primarily on issues related 

to compensation and Griffin presented a written proposal sug-
gesting various wage enhancem
ents.  The proposal generated 
no response until early January 2000, when Tressler issued a 
memo granting a modest increase in holiday pay.   
Griffin and other committee members felt rebuffed in their 
effort to obtain better pay and decided to contact the Union and 
in early February, they met with union representatives and got 
blank authorization cards.  Gri
ffin distributed authorization 
cards in the yard area where drivers parked their trucks both 
before and after his work shift.  Between February 11 and 17, 
he collected 13 signed cards.  Drivers sometimes gathered 
around him in groups of three to five, an unusual occurrence in 
the yard.  On one occasion, 
Griffin observed Manager Hicks 
standing on the dock looking towa
rd him and a group of other 

employees. 
On Friday, February 18, Teamsters Local Union 17 filed a 
petition for an election with the Board, seeking to represent the 

Respondent™s drivers.  On February 22, the Board served the 
petition and a notice of hearing on Respondent (specifically 
Account Manager Tressler) by first class mail.  The next day 

the Respondent™s attorney faxed a letter to the Board submitting 
his notice of appearance and re
questing that the hearing be 
rescheduled.  The Respondent al
so assigned northeast Regional 
Operations Manager Chris DiPasqua
le to Philadelphia to assess 
the union situation.  DiPasquale 
appeared at the facility on Feb-
ruary 24 and thereafter the Respondent conducted a vigorous 
antiunion campaign.  This included campaign literature in the 
form of a letter by Tressler and Hicks which warned that the 
Teamsters ﬁthrive on fear and 
intimidation,ﬂ a
nd highlighting 
the violence associated with the Overnite strike as ﬁtextbook 

Teamsters.ﬂ 
Meanwhile, on February 14, Griffin had driven his tractor to 
the Philadelphia House of Correcti
ons, a prison facility, to visit 
his brother.  As he attempted to leave the parking lot he found 

his vehicles path blocked by a car
.  At the suggestion of a secu-rity guard, Griffin attempted to drive forward, off the paved 
parking lot and into a grassy area, however his tires began to 
spin in the soft grass and he found himself unable to move.  He 
viewed his predicament as a ﬁroad serviceﬂ situation under his 
driver™s manual and he phoned 
Respondent™s fleet support de-
partment, which dispatches local contractors to assist with 

emergencies.  Fleet Support contacted Triangle Truck Service, 
which sent a wrecker and Griffin™s vehicle was towed back 

onto the pavement. 
On February 24, the day after Tressler received the election 
petition and the same day that
 Regional Manager DiPasquale 
began his assignment to Phila
delphia, the Respondent became 
aware of ﬁminor damageﬂ to Griffin™s truck when it was 
brought to a garage for its regular preventative maintenance 
service.  The Respondent™s repa
ir order noted a broken light 
assembly (which Maintenance Ma
nager Bill Goff said he could 
not detect was broken at first glance), as well as a mud flap that 

was ﬁbent down,ﬂ or ﬁkind of twisted a little bit.ﬂ 
At that time Goff was the Philadelphia facilities™ interim 
maintenance manager and as he 
was checking the repair order 
his computer showed the February 14 tow order for Griffin™s 

vehicle.  He was unaware of what might have occurred so he called the towing company.  He also questioned other managers 
and told Hicks and DiPasquale about it.  DiPasquale questioned 
Goff about the circumstances surrounding the tow order and 
concluded right then that if Gri
ffin had gotten his truck so stuck 
in the mud that he needed a to
w, then he ﬁmust have damaged 
the property.ﬂ  At that point, the Respondent did not alert Grif-
fin to their concern nor did they have any documentary evi-
dence from the tow truck driver.  The next morning DiPasquale 
and Hicks went to the House of
 Corrections after receiving 
directions from the tow truck driver over the phone. 
On February 25, DiPasquale made a written record titled 
ﬁEVENTS LEADING TO DISCIPLINARY ACTION 
AGAINST GREG GRIFFIN.ﬂ  By DiPasquale™s account, 
ﬁ[w]hen the truck began sinking in the ground the damage to 
the mud flap bracket and brake light assembly occurred.ﬂ  He 
further stated that ﬁ[t]he driv
er had taken his truck from work, 
without authorization, and was 
using it on personal business at the time of the incident.ﬂ  DiPasquale admitted that at the time 
he made these notations, he ha
d no personal knowledge that the 
damage occurred when the truck became stuck in the mud, nor 

had he spoken to either Griffin or the tow truck driver about the 
incident.  In his written record, DiPasquale also notes that he 
and Hicks ﬁmade a visual inspection of the area where the 
driver became stuck, and saw extensive damage to the land-
scape.ﬂ  According to the notes, 
they ﬁstarted to take photos of 
the damage, but were told by a prison guard that we would need 
to get permission from the warden to continue.  They then met 
with the warden and deputy warden and received permission to 
photograph the area.  The notes sa
y that the warden asked that 
we stay in touch with them, and that they would complete an 
investigation, and file an internal report.ﬂ  Although it was not 
included in this report, Warden Thomas Shields testified that 
Hicks offered on the spot to pay for the damage. 
Warden Shields also testified 
that he never requested Re-
spondent to reimburse the prison for the damage.  Hicks, how-
ever, reported the exact opposite to the safety department, 
which recorded that ﬁBRAD STTS THE WARDEN ASKED IF 
WE COULD TAKE CARE OF TH
E DMGS.ﬂ  The same asser-
tion appears in Respondent™s position statement to the Board, 

which claimed that ﬁ[t]he Depa
rtment of Corrections has re- J.B. HUNT TRANSPORT, INC. 57quested that Hunt reimburse it fo
r the costs of relandscaping the 
damaged area.ﬂ After returning from the prison,
 DiPasquale and Hicks spoke 
with Respondent™s corporate safety department.  They did not 
immediately classify the occurrence as an accident or collision, 
however, 2 hours later DiPasquale recorded that ﬁwe decided to 
speak with the driver, in regards to this unreported accident, on 
Monday morning,ﬂ  The notes also 
have one entry for, February 
27, in which DiPasquale states that ﬁthe event has been classi-
fied as a preventable collision.ﬂ  The document notes that 
Tressler would conduct an accide
nt review with Griffin on 
February 28.  In notes recorded the next day, February 28, Di-
Pasquale stated that Hicks w
ould contact the prison to deter-
mine whether Griffin had vi
sited there on February 14. 
Respondent™s investigation finally reached Griffin when he 
was told to report to a ﬁsafety meeting with Tressler on Febru-
ary 28.  At that meeting, Managers Tressler and Ken Resta told 
him that they were conducting a 
fact-finding disciplinary meet-
ing because they had received statements that his tractor was 
stuck in the mud on February 14, and he had failed to report it 
as an accident.  Griffin replied 
that he did not view it as an 
accident, because he had been simply stuck in mud.  They 
showed him photos of the grounds and Griffin told them that he 
could not say whether the photos 
depicted ruts he had made 
because there were already tracks in the ground when he got 
there.  Griffin also asserted that he told them that Tressler had 
given him permission to take th
e truck, however Tressler™s 
report memorializing the meeting, 
did not include this assertion 
or the statement Griffin™s that there had been other tire tracks in 
the grass before he drove into it. 
After the meeting, Respondent asked Quinn, the driver of the 
tow truck, to submit a statement concerning the tow as well as a 
map indicating the location where the tow took place.  Quinn 
faxed a copy of a statement to Brad Hicks on February 29, 
along with a drawing.  In his st
atement, Quinn noted that he 
was ﬁdispatched to Philadelphia 
Prison by J.B. Hunt Road Ser-
vice in Lowell, Arkansas.  Upon arrival I found tractor, bobtail, 
stuck in mud and grass off northwest corner of employee park-
ing.  I winched unit out of mud to lot and sent unit on way.ﬂ 
At the hearing Quinn testified 
it was dark and that although 
there were marks in the ground
2 from Griffin™s vehicle, he did 
not check to see how deep they were or what damage was done 
but that it was not deeply entrenched with mud near the tail 
lights and there was no apparent 
damage to the tail lights, a 
condition he would have noticed
 when he removed the winch 
cable and inspected the truck for damage the tow itself might 
have caused. 
On March 1, Tressler spoke to Griffin on the phone and told 
him that he was terminated.  Gr
iffin asked why and Operations 
Manager Rivera got on the phone a
nd stated that it was because 
he had failed to report an accident and to follow procedures.  
Although he did not tell Griffin an
ything further, Rivera testi-
                                                          
 2 The Respondent™s photos show shallow depressions of soil where the 
grass has been displaced or worn off by the (spinning) tires.  A so called 
ﬁbobtailﬂ tractor (the front portion of
 the tractor-trailer unit), is more 
inclined to spin its drive wheels 
under slick conditions as the normal 
weight of an attached trailer is not there to help provide traction. 
fied that he terminated Griffin based on what Tressler had told 
him, failure to report an accident based on ﬁdamage to prison 
property, to our vehicle, the mud flap, and the rear tail light 
assembly.ﬂ  Rivera also said that he made the final decision to 
terminate Griffin after hearing a presentation by Tressler, but 
without speaking to Griffin.  Rive
ra further testified that: ﬁpart of the review process is to review [Griffin™s] record.  So his collision record, length of employment, I was aware of.  His 
performance record I was aware of.  He was a good employee.ﬂ  
Rivera also said that with re
spect to Respondent™s accident 
reporting policy, an employee w
ould not necessarily be consid-
ered responsible for failing to report damage he didn™t know 
about, depending on the circumstances. 
Griffin applied for unemployment compensation after his 
termination.  The Respondent ro
utinely hires a private contrac-
tor, Employer™s Unity, to handle such claims.  Employer™s 

Unity, as Respondent™s agent, submitted documentation in op-
position on Respondent™s letterhead
.  The statement said that 
Griffin was discharged because he
 ﬁfail[ed] to report an acci-
dent.ﬂ  ﬁThe claimant took a company vehicle to visit someone 
in prison.  The claimant got th
e vehicle stuck in some major 
mud and had to be pulled out by roadside assistance.  The truck 
was pulled out by the front and all the lights in back were bro-
ken but not reported by the claima
nt as required.ﬂ After Griffin 
was denied compensation, he applied for review of his claim, 

the Respondent did not appear before the referee and Griffin 
was awarded unemployment compensation.   
The Respondent™s position statement that was submitted to 
the Board also asserts that the offense of failing to report an 
accident in subject to ﬁautomatic discharge on the first occur-
rence with no review regardless of the length of service.ﬂ  It 
cites Respondent™s June 1999 remi
nder to employees that ﬁper-
sonal use of a Company vehicle 
is strictly prohibited and is 
‚ground for termination.™ﬂ  Desc
ribing Griffin™s situation, the 
statement comments that ﬁ[w]he
n the truck began sinking into 
the ground, the damage to the mud flap and brake light oc-

curred.ﬂ  According to the stat
ement, ﬁwhen confronted about 
the circumstances, Mr. Griffin admitted that he had bobtailed 
the truck to that location for personal business, without authori-
zation.ﬂ  Finally, the statement a
sserts that ﬁthe Department of 
Corrections has requested that Hunt reimburse it for the costs of 
re-landscaping the damaged area.ﬂ 
Later on April 27, the Respondent
 contacted Warden Shields 
and asked that he submit a statem
ent about the event.  Shields 
declined because he concluding 
that he was being ﬁusedﬂ by 
Respondent inasmuch as the Respondent had not followed up 
on its offer to compensate the department of corrections.  No 
actual repair work to the grass area was ever performed by 
anyone. 
III.  DISCUSSION 
This proceeding arose following driver Griffin™s collection 
of union authorization cards between February 11 and 17 and 
the Union™s filing of an election petition on February 18.  The 
Respondent learned of the petiti
on by February 23.  The next 
day the Respondent assigned a 
regional operations manager to 
the Philadelphia terminal and he almost immediately began an 
inquiry into a vehicle towing report which involved Griffin™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 58assigned tractor.  On March 1 Gr
iffin was terminated over the 
phone by Operations Manager Rivera, assertedly because he 
failed to report an accident and follow procedures.  Additional 
reasons for his termination were 
offered at the hearing and in 
response to Griffin™s unemployment compensation claim (as-
serted damage to his vehicle and a failure to report it), and in 
response to the Board™s complain
t (damage to the vehicle, un-
authorized personal use of a co
mpany vehicle, and a policy of 
ﬁautomatic dischargeﬂ for fail
ure to report on accident). 
In proceedings involving disc
harge or disciplinary action 
against an employee, applicable law requires that the General 
Counsel meet an initial burden of
 presenting sufficient evidence 
to support an inference that the 
employee™s union or other pro-
tected concerted activities were a motivating factor in the em-
ployer™s decision to discipline him.  Here, the record shows that 
Griffin was known to management as a spokesperson at em-
ployee management roundtable meetings, at driver committee 
meetings with management (with
 discussions of proposals in-
cluding enhancements in pay and benefits), and he was ob-

served by Manager Hicks as he collected union authorization 
signatures from a group of employees shortly before the union 
petition was filed.  I infer that these circumstances led the Re-
spondent to believe that Griffin was a proponent of the union 
organizational effort, especially
 inasmuch as the Respondent™s 
management training literature te
aches that persons such as 
Griffin are prone to spearhead union campaigns among em-
ployees.  Moreover, the timing of the Respondent™s investiga-
tion into Griffin™s towing incident on Thursday February 24 
immediately after the Union™s pe
tition was learned of, yet 10 
days after February 14, when Griffin notified the Respondent™s 
fleet support department that his 
vehicle needed road service, 
and his sudden discharge less than
 a week latter on Wednesday 
March 1, all support a strong in
ference that the action was dis-criminatorily motivated.  Again, 
this inference is supported by 
the Respondent™s own literature and attitude about unions and 
its action in immediately assi
gning Regional Operations Man-ager DiPasquale to go to Philade
lphia to deal with the union 
organizational attempt (where its sole client was described by 
manager Hicks as a company that did not want a union at its 
service facility), see 
Howard™s Sheet Metal, Inc
., 333 NLRB No. 49, slip op. at 4 (2001), and 
Town & Country Electric v. 
NLRB,
 106 F.3d 816 (8th Cir. 1997), where the court states that 
an administrative law judge pr
operly may use an employer™s 
attitudes about union™s as one f
actor in evaluating the record 
and drawing inferences regarding the employer™s motivation. 
Under these circumstances, and in view of what appears to 
be the Respondent™s partisan ac
tions in attempting to build a 
one-sided case against Griffin while, at the same time, inter-
viewing him only briefly, I find
 that the General Counsel has 
met his initial burden by presenting a showing sufficient to 
support an inference that the employee™s participation in union 
or other protected concerted acti
vities was a motivating factor 
in Respondent™s subsequent decisi
on to terminate him.  Accord-
ingly, the testimony will be discussed and the record evaluated 
in keeping with the criteria set forth in 
Wright Line
, 251 NLRB 
1083 (1980), see NLRB v. Transportation Management Corp., 462 U.S. 393 (1983), to consider Respondent™s defense and 
whether the General Counsel has carried his overall burden.  As 
pointed out by the Supreme Court, in 
Transportation Manage-ment Corp., supra: 
 An employer cannot simply present a legitimate reason 
for its action but must persuade by a preponderance of the 
evidence that the same action would have taken place even 
in the absence of the union and protected concerted activ-
ity. 
 Although the record shows that Griffin was a highly rated, 
long-term employee, the Respondent
 claims that even if anti-
union animus was present, Griffi
n would have been terminated 
anyway because it believed that Griffin had engaged in ﬁseri-

ousﬂ misconduct.  It bases this conclusion on its contentions (1) 
that Griffin failed to report the accident in which he was in-

volved to the Respondent™s cor
porate safety office, his dis-
patcher, or any other company official, (2) that as a result of the 
accident, he had damaged the pr
ison™s property caused damage 
to the tail light assembly and 
a mud flap on his vehicle and 
failed to report either the incident itself or any of this damage, 
(3) that the Respondent strictly enforced its policy regarding the 
automatic termination of drivers for failing to report involve-
ment in an accident, and (4) th
at Griffin™s discharged was in 
accordance with this policy.  
The Respondent™s managers also 
made the argument that Griffin was using his vehicle on a per-

sonal errand without permission when the incident occurred and it pursues this matter on brief, also arguing that the com-

pany strictly enforces its no personal use policy. 
Much of the Respondent™s argument ignores the fact that 
Manager Tressler informed Griffin of his termination on March 
1 without giving any reason and that when Manager Rivera got 
on the phone after Griffin perused the matter and told him only 
that it was because he had failed to report an accident and to 
follow procedures.  Rivera claims that he made the termination 
decision and admits that he did so without speaking to Griffin 
about the incident.  The only op
portunity the Respondent had to 
obtain any modifying factual info
rmation about the matter was 
on February 28 when it disingenuously told Griffin to report to 
a safety meeting with Tressler and then informed him that it 
was to be a fact-finding disciplinary meeting because he had 
failed to report his getting stuck in the mud as an accident.  At 
this point Griffin explained that 
he had not viewed the incident 
as on accident and he also explained that he received Tressler™s 

permission to use the vehicle. 
In connection with the latter point Griffin credibly testified 
that he often had been given permission in the past to take his 
vehicle for personal use, an assertion supported by the testi-
mony of his former supervisor, Charles Pinkett.  Moreover, the 
record shows that even after the Respondent distributed a 
memo in June 1999 advising drivers they were not to drive their 
trucks for personal use under any circumstances, such use con-
tinued with a manager™s permission.  Tressler himself admitted 
that under some circumstances he continued to grant permis-
sion for personal use of trucks 
after the memo™s circulation.  
Tressler did not rebut Griffin™s testimony that Tressler specifi-
cally told him, in December 1999, that personal use of trucks 
was permitted so long as the driver had authorization.  Griffin 
credibly testified that after the end of his workday on February 
14 (around 12:30 p.m.) he went to the front office and said to 
 J.B. HUNT TRANSPORT, INC. 59Tressler,  ﬁI gotta make a run up on Slate Road.  Would it be 
okay to take my tractor?ﬂ  Tressler, who was on the phone, 
looked at Griffin and raised his hand, palm forward.  He did not 
waive the hand sideways or say anything or make any gesture 
to indicate a negative response.
  Griffin assumed he had per-
mission, said, I™ll see you™re latter [sic] on and saw Tressler 

turn his attention back to the phone. 
Tressler filled out an ﬁAccident Reviewﬂ form after the 
meeting with Griffin on February 28 in which he noted that 
Griffin stated he was given permission to take the bobtail truck 
to visit family member, followed by the initials MT (apparently 
Mark Tressler), but there is no 
notation that he disputed Grif-
fin™s assertion.  In a series of
 leading questions on direct ex-
amination by Respondent™s counse
l Tressler denied authorizing 
Griffin to take his truck ﬁto visit a relative in prisonﬂ or ﬁhomeﬂ 
or ﬁafter workﬂ of ﬁdiscussﬂ any aspect of such an event.  On 
cross-examination he testified that he couldn™t remember any 
ﬁconversationﬂ with Griffin on 
February 14 and then said, 
ﬁ[T]o be honest with you I cannot remember if I saw him or not 
on that day.ﬂ 
Under these circumstances, I find that Tressler™s answer at 
the hearing, a flat ﬁnoﬂ to whet
her he gave Griffin permission 
to take his truck ﬁafter workﬂ as well as his answers under other 

more descriptive scenarios is unpe
rsuasive in view of his ﬁhon-estﬂ statement that by couldn™t remember any interaction with 
Griffin on February 14.
.  And, in view of his failure to contra-
dict Griffin on this point at the meeting with Griffin on Febru-ary 28 or in this report on accident review form, I credit Grif-
fin™s specific recall of the occasion and I find that Tressler, 
without inquiry about the specif
ic reason for Griffin™s request, gave nonverbal approval to Griffin.
  Tressler clearly did not say 
or do anything to indicate denial of the request, nor did he ask 
Griffin to wait until he got off the phone.  Moreover, the Re-
spondent initially did not assert 
personal use of a vehicle with-out permission as the reason for Griffin™s termination and it did not investigate his truthful asse
rtion that he had received appar-
ent permission.  I find that this additional, but unsubstantiated 
reason as well as the other shif
ting reasons described below, indicate that the Respondent reacted to the filing of a union 
election petition by seizing upon 
an apparent minor incident 
involving a known employee spokesperson and elevated the 

occurrence into a dischargable offense in order to send a mes-
sage to employees that even well respected drivers were not 
secure in their employment if they were proponents of union 
organization. 
Tressler, who participated in the preparation of the charges 
against Griffin and who recomm
ended his termination, admit-
ted that he was aware of the union campaign and that he par-

ticipated in management™s antiunion campaign.  The Respon-
dent clearly was aware of union activity and was aware that 
Griffin was a frequent spokesp
erson for other employees at 
roundtable will meetings
 management.  At the time it learned of 
Griffin™s towing incident the Respondent had little in the way 
of a reasonable apprehension to 
believe that it had any problem 
with Griffin, yet it immediatel
y embarked on an aggressive attempt to link a minor incident that Griffin openly had re-
ported to Respondent™s fleet 
support department with some-
thing that could be classified as a dischargeable offense. 
Regional Manager DiPasquale sa
id he personally began to 
investigate the incident because he thought there might be dam-
age to the prison property.  Th
e Respondent™s investigation of 
the incident, however, proceeded 
not as a inquiry into whether 
the Respondent had incurred, an
y liability (a procedure nor-
mally handled by its insurance 
people) but into an apparent 
attempt to manufacture or devel
op some form of property dam-
age (to the prison™s grass field), which it transparently exagger-
ated into ﬁextensive damage to the landscape.ﬂ  The Respon-
dent also immediately accepted responsibility and offered on 
the spot to pay for damages and it falsely made a report that 
asserted the prison had requeste
d reimbursement for damages.  
In this connection, I note that warden Shields™ testimony dis-
played a highly trustworthy and 
believable demeanor and I find 
that his testimony accurately described the truth of what actu-

ally occurred. 
I also find that the site photos (as independently described by 
the tow truckdriver), show numer
ous mud ruts that were not 
attributable to the towing of Griffin™s tractor.  The tow truck 

driver™s testimony and the photos 
also show Griffin™s ruts were 
not deep enough to likely to have led to damage to his flaps or 
tail lights.  While the ground was such that mud could have 
been sprayed on the vehicle, the grass area did not appear to 
contain gravel that likely coul
d have caused damage.  The Re-spondent, however, took its regular preventive maintenance 
report of minor damage, an admittedly ﬁhard to detectﬂ broken 
light assembly and a mud flap that
 was bent or twisted ﬁa little 
bit,ﬂ combined this information into its exaggerated site dam-

age scenario and concluded that Griffin also had caused dam-
age to his vehicle.  It then extrapolated this conclusion into the 
category of an ﬁaccident,ﬂ setting the stage for it to reach the 
apparently desired final conclusi
on that Griffin had engaged in 
a dischargeable policy offense by 
failing to report his involve-
ment in an accident. 
The record indicates that th
e Respondent had no apparent 
cost concerns as it quickly volunteered responsibility for all 

damage at the prison and it ma
de no attempt to seek reim-
bursement from Griffin for this a
sserted damage or for the tow-ing cost ($250), associated with
 his getting stuck assertedly 
while using his vehicle for personal business.  
Although I accept that the Resp
ondent maintains a strict pol-
icy with respect to its rules regarding ﬁaccidentsﬂ and the re-
porting of accidents, these incide
nts have generally related to 
damage to vehicles.  Here, the 
Respondent went out of its way 
to manufacture and exaggerate a possible scenario of events 
that would place Griffin in the worst possible light, an approach inconsistent with unbiased motivation.  Beyond the fact that 
Griffin did get stuck and require a tow, the other elements of 

the accusations against him were based on speculation, were in 
some instances blatantly untrue (most specifically the assertion 
that the department of correctio
ns had requested reimbursement 
for ﬁrelandscaping the damaged ar
eaﬂ), and were investigated 

in an abnormal manner in an effect to reach preordained con-
clusion.  While the Respondent
 usually send an insurance 
claims adjuster ﬁto protect (it) from liability,ﬂ in this instance it 
aggressively and voluntarily sought
 liability.  DiPasquale as-
serts that because of the towing location (not a business loca-

tion), he presumed that there was an unauthorized use of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60vehicle and because he was ﬁstuck
 so bad that he required a tow 
truck,ﬂ he ﬁknew that there was damage to the property where 
he got stuck at DiPasquale notes then describe the location as 
ﬁoff the corner of employee parki
ng.ﬂ  Again, is response to a 
leading question, DiPasquale agreed ﬁno probably notﬂ when he 
was asked if he would investigate or send an adjuster if some-
one was stuck in the mud but 
not on someone™s property, as 
suggested by counsel ﬁon the shoulder of the road.ﬂ 
The record shows that the Respondent™s 1997 driver™s man-
ual, page 10, refer to automatic termination for failure to report 
an ﬁaccidentﬂ while the same section of the more currant 
driver™s manual for 1999, refers not
 to ﬁaccidentﬂ b to a ﬁcolli-
sion.ﬂ  The Respondent definition of a collision is said to be: 
 Any time the vehicle comes in contact with any other vehicle, 

object, person, animal, or property causing damage or injury, 
however minor.  Any time there is damage to a J.B. Hunt ve-
hicle such as bent wind deflector, mud flap tom off, broken 
mirror, and the like, regardless 
of how that damages occurred. 
 On cross-examination of Res
pondent™s witness DiPasquale, 
the General Counsel introduced the Respondent™s 1998 opera-
tions meeting manual and points 
to a provision that states: 
 If a driver is subject to automatic termination, the Project 
Manager should determine whether or not they feel the driver 
should be retained.  If the PM feels the driver should be re-
tained, they must place in writing their reasons for making 
that determination and forward to the DCS Review Board. 
 Manager DiPasquale first agrees with the General Counsel 
that there are offenses that are deemed automatic termination 
offenses but which nevertheless 
may not necessary lead to the 
driver™s termination.  On redirect, and in response to Respon-
dent counsel™s leading question, DiPasquale first said that the document dealt with accidents in general but he then agreed 

with counsel™s statement that it did not apply to an automatic 
termination for failure to report an accident. 
The clause in the Respondent™s manual that referred to pos-
sible retention of drivers subject to automatic termination spe-
cifically allows a project mana
ger to recommend retention to 
higher management (including 
the regional operations man-
ager) by giving written reasons why he ﬁfeelsﬂ the driver 
should be retained.  This clearl
y indicates some aspect of dis-
cretion.  At the time of the termination the action was taken by 

Operation Manager Rivera who, in effect, approved of Account 
Manager Tressler™s recommenda
tion based on Regional Opera-
tions Manager DiPasquale™s assert
ed investigation.  Rivera did 
not bother to speak with Griffin, however, he reviewed Grif-
fin™s record and was aware ﬁhe was a good employee.ﬂ  Rivera 
also said that with respect to
 Respondent™s accident reporting 
policy, an employee would not 
necessarily be considered re-
sponsible for failing to report damage he didn™t know about, 
depending on the circumstances. 
Here, I find that management had implied discretion to retain 
employees subject to automatic termination, that such discre-
tion was not limited to accident points, and that this policy did 
not preclude retention for failure 
to report an accident, as sug-
gested by counsel and DiPasqua
le.  In this connection it is 
noted that when witness DiPasquale gave an ambiguous or 
potentially unfavorable answer 
(that the document dealt with 
accidents in general), to c
ounsel™s question, Respondent™s 
counsel then provided a more dir
ect and favorable answer as to, 
ﬁwhether the policy applied to failure to report an accident,ﬂ 
and the witness then agreed with counsel that it did not.  This was counsel™s testimony, not the 
witness™ and it is not entitled 
to any significant weight that would tend to support the Re-
spondent in its burden to persuasively show that it would have 
followed this some overall course
 of action which resulted in Griffin™s termination even in the absence of Griffin and other 
employees™ insipid union campai
gn.  Moreover, there is no 
persuasive explanation give
n regarding the Respondent™s change from referring to ﬁaccidentsﬂ to referring to ﬁcollisionsﬂ 
in its more recent drivers™ manual. 
Although the Respondent asserts that the incidents are not 
comparable, the record shows that in August 2000, Respon-
dent™s driver Peck got stuck in a ditch when the ground was 
covered in leaves and he couldn™t see it was soft while attempt-
ing a U-turn.  A wrecker was called but the driver did not report 
the occurrence to the safety department until he was told to do 
so the next day.  No investiga
tion was made of possible damage 
to the ground and he was not changed with failure to report an 
accident. 
In the instant case Griffin did not attempt to hide anything 
and did in fact report the incident to the Respondent™s fleet 
support department as he regarded the matter as a road service 
situation, not an accident or a col
lision.  In contrast to the Peck 
situation, no one from management then or thereafter advised 
him to report it to the safety de
partment.  Instead, as soon as 
Regional Operations Manager Di
Pasquale learned that some-

thing had happened to Griffin™s tractor, he personally embarked 
on an overzealous attempt to li
nk an apparent minor incident 
with conduct that could be incl
uded within the list of Respon-
dent™s disciplinary offenses.  
A main and controlling difference 
from the Peck situation is the fa
ct that the Respondent had just 
received the Union™s election pet
ition, DiPasquale had just been 
dispatch to Philadelphia to assess the union situation, and the 

driver involved, Griffin, was 
an advocate of greater employee 
benefit and was the driver™s principal spokesperson at em-
ployee management meetings. 
Here, the Respondent made no real attempt to get any ex-
planatory information from Griffi
n and DiPasquale reached his 
own predetermined finding of what it wanted the facts to 
shown.  In a classic case of ﬁcommand influenceﬂ Tessler and 
Rivera adopted DiPasquale a
sserted findings and summarily 
terminated Griffin over the pho
ne, without volunteering any 
reason.  Manager Rivera then said it was for failing to report an 
accident and to follow procedures 
but thereafter, in defense of 
its actions it expanded on its shifting list of accusations of mis-
behavior and I find that that its
 overall reasons, as discussed 
above, must be found to be pretextual and lacking in persua-siveness. 
Under the circumstances, I find that although the Respondent 
has shown the existence of possible legitimate reasons for its 
termination of Griffin, when viewed in the light of its overall 
conduct and the demonstrated 
union animosity 
these reasons are not persuasive and I conclu
de that the Respondent would 
not have pursued a one-sided inve
stigation and so strictly and 
 J.B. HUNT TRANSPORT, INC. 61arbitrarily interpreted its policies in the absence of Griffin™s and 
the other employees protected 
and union organizational activ-
ity.  I find that the Respondent 
otherwise has not shown that it 
would have acted in this extreme manner and discharge a top 
employee even in the absence of his recent union and protected 
concerted activity and, accordingly, I find that the General 
Counsel has met his overall bur
den and shown that Griffin™s 
termination violated Section 8(a)(1) and (3) of the Act, as al-
leged. 
CONCLUSIONS OF LAW 
1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By discharging Gregory 
Griffin on March 1, 2000, be-
cause of his union or other protected activity, Respondent has 
violated Section 8(a)(1) and (3) of the Act. 
REMEDY Having found that the Respondent
 has engaged in unfair la-
bor practices, it is recommended that the Respondent be or-

dered to cease and desist therefrom and to take the affirmative 
action described below which is 
designed to effectuate the poli-cies of the Act. 
With respect to necessary affirmative action, it is recom-
mended that Respondent be ordere
d to reinstate Gregory Grif-
fin to his former job or, if that job no longer exists, to a 
substantially equivalent positio
n, without prejudice to his 
seniority or other rights and privileges previously enjoyed, and 
make him whole for any loss of 
earnings he may have suffered 
because of the discrimination practiced against him by payment 
to him a sum of money equal to that which he normally would 
have earned from the date of the discrimination to the date of 
reinstatement, in accordance with the method set forth in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), with interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987),3 and that Respondent expunge from its files any refer-
ence to the discharge and notify him in writing that this has 
been done and that evidence of this unlawful discipline will not 
be used as basis for future 
personnel action against him. 
Otherwise, it is not considered necessary that a broad order 
be issued. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, J.B. Hunt Tran
sport, Inc., of Lowell, Ar-
kansas, its officers, agents, 
successors, and assigns, shall 
                                                          
                                                           
3 Under 
New Horizons, interest is computed at the ﬁshort-term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amended 
to 26 U.S.C. § 6621.  Interest accr
ued before 1 January 1987 (the effec-
tive date of the amendment) shall be computed as in 
Florida Steel 
Corp., 231 NLRB 651 (1977). 
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
1.  Cease and desist from 
(a)  Discharging or otherwise discriminating against any em-
ployee because of his engaging
 in union or other concerted 
activity protected by Section 7 of the Act. 
(b)  In any like or related manner interfering with, restrain-
ing, or coercing its employees in the exercise of rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Greg-
ory Griffin full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed and make him whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him, in the manner set forth in theremedy section of this deci-
sion. (b)  Within 14 days from the date of this Order, remove from 
its files any reference to Gre
gory Griffin™s unlawful discharge 
and within 3 days thereafter notify him in writing that this has 
been done and that the evidence of unlawful discharge will not 
be used against him in any way. 
(c)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order. (d)  Within 14 days after service by the Region, post at its 
Philadelphia, Pennsylvania facilities copies of the attached 

notice marked ﬁAppendix.ﬂ5  Copies of the notice, on forms 
provided by the Regional Director for Region 4, after being 

signed by the Respondent™s author
ized representative, shall be 
posted by Respondent immediately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees and job applicants cus-
tomarily are posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 

tendency of these proceedings, the Respondent has gone out of 
business or closed the facility involved in the proceeding, the 
Respondent shall duplicate and mail,
 at its expense, a copy of 
the notice to all current employees and former employees em-
ployed by Respondent at its Ph
iladelphia facilit
y at any time 
since March 1, 2000. 
(e)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps the 
Respondent has taken to comply. 
  5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 62   APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights: 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT discharge or otherwise discriminate against 
any employee for engaging in union or other concerted activity 
protected by Section 7 of the Act. 
WE WILL NOT in any like or related manner interfere with,  
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days of this Order, offer Gregory Grif-
fin immediate and full reinstatement to his former job or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed and 
make him whole for the losses 
incurred as a result of the discrimination against him, with in-

terest. 
WE WILL, within 14 days of this Order, remove from our 
files any reference to the discharge of Gregory Griffin and no-
tify him in writing that this has been done and that evidence of 
the unlawful discharge, will not be used as basis for future per-
sonnel actions against him. 
 J.B. HUNT TRANSPORT, INC. 
  